DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 April 2021 has been entered.
Claims 11-23 are cancelled; claims 24-43 are withdrawn; claims 1-10 and 44-52 are pending.

Response to Arguments
Applicant's arguments filed 05 April 2021 have been fully considered but they are not persuasive. The Applicant argues (page 13, “Remarks”):
the transistors M3, M4, and M5 are not located in the therapy module 70, but rather are located within the sensing module 136. These transistors do not deliver current to the lead, but rather are part of a circuit measuring signals picked up by a lead. Further, a transistor is not a differential amplifier. Similarly, a set of three distinct transistors is not a single differential amplifier. Thus, these transistors do not disclose "a first differential amplifier ... the first differential amplifier configured to selectively source current to the lead and to selectively sink current from the lead to thereby generate one or more electrical pulses" as recited in claim 1. 
"stimulation circuitry ... wherein the stimulation circuitry is ... configured to generate one or more electrical pulses, wherein the stimulation circuitry comprises a first differential amplifier ... the first differential amplifier configured to selectively source current to the lead and to selectively sink current from the lead to thereby generate one or more electrical pulses" as recited in claim 1.”

The Examiner respectfully disagrees with this assessment of Molnar, and points to Figure 15, referred to by the Applicant. The therapy (delivery) module 70 and the sensing module 136 are all part of one system 130 contained in a housing 134. Furthermore, Molnar discloses (col. 58, line 66-col.59, line 9):
While the above techniques for analyzing a brain signal within the DLPF cortex 132 (FIG. 15) were described primarily with reference to IMD 134 (FIG. 15), in other examples, a processor within another device, implanted or external, may determine whether a brain signal within the DLPF cortex 132 indicates prospective movement.  In addition, while signal processing is described primarily with reference to processor 72 of IMD 134, in other examples, the signal processor for processing the electrical activity sensed within DLPF cortex 132 may be integrated with sensing module 136 of IMD 134, external sensing device 14 (FIG. 1A) or any other suitable device.

Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.   See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 and 44-52 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Molnar et al (U.S. 8,121,694). Regarding claims 1, 5-10 and 52, Molnar discloses (Figure 6 and 15; col. 20, lines 4-36) an implantable lead comprising a plurality of electrodes located on a distal end of the lead, wherein the electrodes are positionable proximate to a target region within a patient's body to provide electrical stimulation; an implantable pulse generator electrically coupled to a proximal end of the lead, wherein the implantable pulse generator comprises: a bio-compatible housing defining a hermetically sealed internal volume; a rechargeable power supply disposed within the hermetically sealed internal volume of the bio-compatible housing; and stimulation circuitry disposed within the hermetically sealed internal volume of the bio- compatible housing, wherein the stimulation circuitry is electrically coupled to the rechargeable power supply and configured to generate one or more electrical pulses, wherein the stimulation circuitry comprises a first differential amplifier (col. 53, line 49-col. 54, line 44; col. 58, line 66-col. 59, line 8) having inputs coupled to a current command and a constant voltage supply, the first differential amplifier configured to selectively source current to the lead and to selectively sink current from the lead to thereby generate one or more electrical pulses.
Regarding claims 2-4 and 44-46, Molnar discloses (Figures 26-27) a second differential amplifier configured to selectively source current to the lead and to selectively sink current from the lead.
Regarding claims 47-51, Molnar discloses (col. 55, lines 33-58) a load path selectively coupling the output of the first differential amplifier to the lead, wherein the load path comprises a sensing resistor and a voltage sensor configured to measure a voltage drop across the sensing resistor.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBORAH LESLIE MALAMUD whose telephone number is (571)272-2106.  The examiner can normally be reached on Mon - Fri 1:00-9:30 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer S McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/DEBORAH L MALAMUD/Primary Examiner, Art Unit 3792